                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

DANNY GOSSAGE                                                                        PLAINTIFF
ADC #139358

v.                               Case No: 2:18-cv-00002-KGB

PATRICK DRUMAND                                                                    DEFENDANT


                                             ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 18). No objections have been filed, and the time for filing

objections has passed. After careful consideration, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Id.). Accordingly, the Court dismisses without prejudice plaintiff Danny Gossage’s

complaint based upon his failure to comply with Judge Deere’s April 5, 2018, Order (Dkt. No. 10).

The Court also denies as moot defendant Patrick Drumand’s motion for summary judgment (Dkt.

No. 14).

       It is so ordered, this the 11th day of February, 2019.



                                                           _____________________________
                                                           Kristine G. Baker
                                                           United States District Judge
